Milligan, J.,
delivered tbe opinion of tbe court:
In March, 1865, tbe claimant alleges that be was tbe owner of four bales of upland cotton and thirty-six barrels of spbits of turpentine, in tbe city of Charleston, wbicb were seized by tbe *490military forces of the United States and shipped to New'York, and there sold by the Treasury agents and the proceeds paid into the Treasury of the United States.
The case presents no new question or peculiar state of facts. The claimant proves his loyalty throughout the war, and the ownership and seizure of the cotton and turpentine as avered in his petition. The cotton, under the name of the claimant, is shown to have been entered on the registration books in the Quartermaster General’s office in Charleston, and shipped with the cotton of various other persons to New York, where it was sold and the'proceeds regularly paid into the Treasury.
The record does not disclose the fact that the identical thirty-six barrels of turpentine, alleged to belong to the petitioner, were sold by the Treasury agents in New York ; but it is established beyond controversy that thirty-six barrels were seized and shipped to Colonel Yan Vliet, United States quartermaster, and one hundred and twenty-five barrels which came from Charleston were sold in New York, by order of Simeon Draper, which leaves no doubt as to the sale of the turpentine claimed in this action.
The proceeds of the cotton, four bales upland, we find to be $524 80, and the spirits of turpentine, thirty-six barrels, $1,178 72, amounting to $1,703 52, for which judgment will be entered.